Title: To George Washington from William Livingston, 17 August 1780
From: Livingston, William
To: Washington, George


					
						Dear Sir
						Morris Town [N.J.] 17 Augt 1780
					
					By Collo. Seelys return of yesterday he has now under his command at this place, 460 rank & file, upon which I was going to write to the several Collonels who are deficient in their quotas to urge them immediately to procure their respective Compliments; but considering that the month for which they are called out, is so far elapsed that they could not well be here till the Commencement of the next, I have only reminded them of their deficiencies, & pressed upon them to send their full number for the next relief to rendezvous at this place by the first

of August, & there to wait your Excellencys farther orders. And this leads me to observe that your Excellency’s first Letter to Collo. Seely before you knew the name of the officer who commanded this Body of Men, was directed to “the Officer commanding the three months men,” from whence—I infer that your Excellency supposes the Men to be out for that term, whereas we can only call them in monthly rotations, which I am sensible is subject to many Inconveniencies, but as such Mistake might have been attended with unhappy consequences, & particularly been a disappointment of your Expectations in receiving those now on duty here considerably disciplined, (in which Collo. Seely & the other Field officers deserve great Commendation for their Industry) I thought it my duty to undeceive you in that Particular; & with great regret to acquaint your Excellency that by the first of August they will again be all raw & new Hands.
					As it might be your Excellencys Attention to the discipline of the men, exclusive of the number necessary to protect the Stores here, that induced you to order them to remain at this place until they should be called to join the Grand Army; & that object being in great measure Defeated by the probability of their being relieved by the next months men before they are order’d to co-operate with the Army, your Excellency may perhaps be of opinion that some of them might be of greater Service along the Lines in Essex & other of our Frontiers than in this place, which I take the Liberty to mention for your Consideration as a m⟨ea⟩sure that would be extremely agreeable to our Inhabitants in the exposed parts of the State, & in which I am confident you will be ready to oblige them, if you can see it consistent with the general Service. I have the honour to be with the greatest Esteem & most unfeigned Attachment Dear Sir your Excellencys most humble & most obedient Servant
					
						Wil: Livingston
					
				